Citation Nr: 0102902	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-01 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

Entitlement to service connection for a skin condition.

Entitlement to service connection for thrombocytosis claimed 
as a bone marrow or blood condition.

Entitlement to service connection for heart disease.

Entitlement to service connection for hypertension.

Entitlement to service connection for a disorder manifested 
by memory loss.

Entitlement to an increased evaluation for grand mal seizure 
disorder, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION


The veteran had active service from January 1969 to May 1976.

A July 1995 RO rating decision denied service connection for 
a disorder manifested by blood abnormality and a skin 
condition.  The veteran had asserted that he had such 
disabilities due to exposure to agent orange in service.  The 
veteran was notified of the determinations in the July l995 
RO rating decision in August 1995 and he did not appeal.

In July 1996, the veteran requested service connection for 
heart disease, hypertension, and a disorder manifested by 
memory loss based on incurrence in service and/or secondary 
to the service-connected grand mal seizure disorder.  He also 
requested an increased evaluation for the grand mal seizure 
disorder (rated 10 percent).  A February 1997 RO rating 
decision denied these claims.  In March 1997, the veteran 
submitted a notice of disagreement with the determinations in 
the February 1997 RO rating decision and an application to 
reopen the claims for service connection for thrombocytosis 
claimed as a bone marrow or blood condition and a skin 
condition.  This appeal comes to the Board of Veterans' 
Appeals (Board) from February 1997 and later RO rating 
decisions that determined the veteran had not submitted 
evidence of well grounded claims for service connection for a 
skin condition, thrombocytosis claimed as a bone marrow or 
blood condition, heart disease, hypertension, and disorder 
manifested by memory loss; and that denied an increased 
evaluation for the grand mal seizure disorder.  

Since the unappealed July 1995 RO rating decision, denying 
service connection for a skin condition and a disorder 
manifested by blood abnormality, VA laws and regulations have 
been amended to provide for service connection for various 
conditions based on exposure to agent orange that are 
independent of the previously denied claim.  Under the 
circumstances, the Board will consider the claims for service 
connection for a skin condition and thrombocytosis claimed as 
a bone marrow or blood condition on the merits, as did the 
RO.  Spencer v. Brown, 4 Vet. App. 283 (1993).

A November 1978 RO rating decision denied service connection 
for a psychiatric disability.  In correspondence from the 
veteran dated in December 1998 and correspondence from the 
representative dated in June 1996, other claims for service 
connection for a psychiatric disability were received.  In 
December 1998 and December 1999 the veteran was advised to 
submit new and material evidence to reopen the claim for 
service connection for a psychiatric disability.  A review of 
the evidence shows that recent medical reports of the 
veteran's evaluation have been submitted that show he has a 
psychiatric disability.  The application to reopen the claim 
for service connection for a psychiatric disability has not 
been adjudicated by the RO and this matter will not be 
addressed by the Board.  This matter is referred to the RO 
for appropriate action.

FINDING OF FACT

The veteran has not had at least one major seizure in the 
last 2 years or in any recent 2-year period or at least 2 
minor seizures in the last 6 months or in any recent 6-month 
period.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for grand 
mal seizure disorder are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.124a, Code 8910 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Evaluation for Grand Mal Seizure Disorder

RO rating decisions in November 1977 and November 1978 
granted service connection for grand mal seizure disorder and 
assigned a 10 percent evaluation for this condition, 
effective from July 1977.  This rating has remained unchanged 
since then.

VA and private medical reports show that the veteran was 
treated and evaluated for various conditions in the 1990's.  
The more salient medical reports with regard to the claim for 
an increased evaluation for the grand mal seizure disorder 
are discussed in the following paragraphs.

A VA medical report dated in August 1996 notes that the 
veteran had a seizure disorder and that he was having 
problems working with computer screens.  It was noted that 
this was a common problem for people with seizure disorders.

A VA medical reports shows that the veteran was seen in the 
epileptic clinic in November 1996.  He gave a history of a 
seizure disorder in 1969 and of taking Dilantin for a few 
days.  He stopped taking this medication and he had another 
seizure 3 months later while drunk.  He reported having no 
spells until 1996 when he began having feeling of intense 
fear with shaking, sweating, "queasy" stomach, nausea, and 
feeling that he would die or go crazy.  The examiner did not 
think that the veteran's spells since 1996 were seizures.

The veteran underwent neurological evaluation at a VA medical 
facility in January 1997 to determine the nature and extent 
of his spells.  The impressions were probable panic attack 
and anxiety.

The veteran underwent a VA psychiatric examination in April 
1997.  It was noted that he was taking medication for panic 
attacks.  The impression was panic disorder with agoraphobia.  
It was noted that the veteran had a history of seizure 
disorder that was not evident at the time of this 
examination.

The veteran underwent a VA psychiatric examination in August 
1997.  It was noted that he had a history of a seizure 
disorder in service and that his recent problems have been 
assessed by medical professionals as clearly related to a 
panic disorder.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for an increased 
evaluation for grand mal seizure disorder.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (to be codified at 38 U.S.C.A. § 5103).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The various forms of epilepsy are evaluated in accordance 
with a general rating formula.  A confirmed diagnosis of 
epilepsy with history of seizures warrants a 10 percent 
evaluation.  A 10 percent evaluation is also the minimum 
evaluation when continuous medication is shown necessary for 
the control of epilepsy.  (This minimum evaluation will not 
be combined with any other rating for epilepsy).  A 
20 percent evaluation is warranted when there has been at 
least 1 major seizure in the last 2 years or there have been 
at least 2 minor seizures in the last 6 months.  A 40 percent 
evaluation requires at least 1 major seizure in the last 6 
months or 2 major seizures in the last year; or an average of 
at least 5 to 8 minor seizures weekly.  A 60 percent 
evaluation requires an average of at least 1 major seizure in 
4 months over the last year; or 9 to 10 minor seizures per 
week.  An 80 percent evaluation requires an average of at 
least 1 major seizure in 3 months over the last year; or more 
that 10 minor seizures weekly.  A 100 percent evaluation 
requires an average of at least 1 major seizure per month 
over the last year.  38 C.F.R. § 4.124a, Codes 8910, 8911.

Statements from the veteran are to the effect that his 
seizure disorder has worsened, but the medical evidence 
reveals that this condition is no longer evident.  While the 
medical evidence indicates that he has spells with shaking, 
sweating, queasy stomach, nausea, and feeling that he would 
die or go crazy, these symptoms have been related to a non-
service-connected panic disorder.  The manifestations of a 
non-service-connected condition may not be considered in the 
evaluation of a service-connected disability.  38 C.F.R. 
§ 4.14 (1999).

In this case, the medical evidence does not show that the 
veteran has had at least 1 major seizure in the last 2 years 
or in any recent 2-year period or that he has had at least 2 
minor seizures in the last 6 months or in any recent 6-month 
period.  Hence, a 20 percent evaluation for the seizure 
disorder is not warranted under the provisions of diagnostic 
code 8910.  The preponderance of the evidence is against the 
claim for an increased evaluation for the grand mal seizure 
disorder, and the claim is denied.

Since the preponderance of the evidence is against the claim 
for an increased evaluation for the grand mal seizure 
disorder, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation for grand mal seizure disorder is 
denied.

REMAND

The RO denied the claims for service connection for skin 
condition, thrombocytosis claimed as a bone marrow or blood 
condition, heart disease, hypertension, and memory loss as 
not well grounded.  The VCAA, Pub. L. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (to be codified at 38 U.S.C.A. § 5103 and to 
be codified and amended at 38 U.S.C.A. § 5107) eliminated the 
concept of a well-grounded claim and redefined VA's duty to 
assist the veteran.

The veteran asserts that he has a skin condition and 
thrombocytosis claimed as a bone marrow or blood condition 
due to exposure to agent orange while in Vietnam in service 
and that he has heart disease, hypertension, and a disorder 
manifested by memory loss that began in service and/or are 
causally related to his service-connected grand mal seizure 
disorder.  DD Forms 214 show that he was awarded medals that 
indicate service in Vietnam.  The record shows that 
thrombocytosis and hypertension were found in the 1990's, and 
does not show the presence of heart disease and a disorder 
manifested by memory loss.  In this case, there is a VA duty 
to provide the veteran with additional assistance in the 
development of his claims by advising him of the evidence 
necessary to support his claims, and providing him with VA 
examinations to determine the nature and extent of the 
claimed disorders and to obtain opinions as to the etiology 
of these conditions.  

The medical evidence shows that the veteran was seen for skin 
conditions in service, that he was seen for skin problems on 
various occasions after service, and that he currently has a 
skin condition.  The overall evidence is unclear as to the 
nature of the veteran's current skin condition and whether it 
is due to a skin condition treated in service.  Under the 
circumstances, the veteran should undergo a VA skin 
examination to determine the nature and extent of his current 
skin condition or conditions and to obtain an opinion as to 
the etiology of any skin condition found.  Horowitz v. Brown, 
5 Vet. App. 217 (1993).


In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should advise the veteran of 
the need to submit medical evidence that 
shows the presence of heart disease and a 
disorder manifested by memory loss, and 
of medical evidence that links his 
thrombocytosis and hypertension to an 
incident of service or to the service-
connected grand mal seizure disorder.

2.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for the claimed conditions 
since separation from service.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.

3.  The RO should notify the veteran of 
any unsuccessful efforts to obtain 
requested information, explain to him the 
efforts made to obtain the records, and 
describe the further action that will be 
taken with respect to the claims.

4.  The veteran should be scheduled for a 
VA compensation examination in order to 
determine the nature and extent of any 
thrombocytosis, heart disease, 
hypertension, and disorder manifested by 
memory loss.  The examiner should give 
fully reasoned opinions as to the 
etiology of any conditions found, 
including whether it is at least as 
likely as not that such conditions are 
related to an incident of service, 
including exposure to agent orange and/or 
secondary to the service-connected grand 
mal seizure.  The examiner should support 
the opinions by discussing medical 
principles as applied to the specific 
medical evidence in this case.  In order 
to assist the examiner in providing the 
requested information, the claims folder 
must be made available to the physician 
and reviewed prior to the examination.

5.  The veteran should be scheduled for a 
VA skin examination to determine the 
nature and extent of any skin conditions, 
and to obtain an opinion as to the 
etiology of any skin condition found.  
All indicated studies should be performed 
and all clinical findings reported in 
detail.  The examiner should give a fully 
reasoned opinion on the etiology of any 
skin condition found, including whether 
it is at least as likely as not that any 
current skin condition is causally 
related to a skin condition in service.  
The examiner should support all opinions 
by discussing medical principles as 
applied to specific medical evidence in 
the veteran's case.  In order to assist 
the examiner in providing the requested 
information, the claims folder must be 
made available to him or her and reviewed 
prior to the examination.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

 



